DISSENTING OPINION.
TupNey, J.,
delivered the following dissenting opinion.
On the 25th of September, 1875, C. S. Cooper bought of Guild, Church & Co., a piano at the price of $325,00; $27.12 being paid, the balance evidenced by Cooper’s eleven monthly notes, each for $27.08. By the written contract of sale, it is stipulated, the piano is to remain the property of Guild, .Church & Co., until all the payments are made. If the payments are not made, G. C. & Co., have the right to, and may take it back, and for that purpose may enter any building occupied or used in any way by Cooper, without liability for damages or trespass, and without legal process. And so if Cooper removes the piano from the house, or sell, or mortgage, or convey it, without their written consent.
The piano was bought in Boston and removed by Cooper to Memphis. On the 30th of' October, 1875, Mrs. McCombs bought the piano from Cooper and paid him $500,00. The contract with Guild, Church & Co., is signed by Cooper alone, and is the basis of this suit, which was commenced against Mrs. McCombs on the 14th of May, 1879. The agreed facts show that Mrs. McCombs believed the piano was the prop*91erty of Cooper, and bought and paid for it under such belief. The contract was not registered, and Mrs. McCombs knew nothing of its existence. Guild, Church & Co., made no demand for the piano until March, 1879. The agreement of facts recites: “This piano was kept in a sewing machine store by Cooper, for sale, where persons desirous of purchasing pianos, examined and tried it, he also kept other pianos there.” The ease was tried by the court without a jury. He gave judgment for defendants in error. It is insisted that under the rule in Tennessee, this was a conditional sale with the title retained until all the purchase money was paid, therefore, the judgment must be affirmed.
The cases upon this subject have arisen in instances where persons have purchased personal property for their individual and private use. No case' has been produced extending the rule to embrace sales and purchases between merchant and merchant, in the course of their commercial business. The article in this instance was bought not for the private or family use of Cooper, but to be put upon the market for resale for the sake of the profit of such sale, and in the line of Cooper’s business. If the rule shall be construed to include such sales, the result will be to cripple trade. For instance, a merchant in Memphis goes to Boston, New York and Philadelphia, buys boots and shoes of one merchant, groceries of another, domestics of another, silks of another, hats of another, and so on to the completion of purchases of an entire stock, and with each of the dealers from whom *92lie buys he has a contract similar. to the one before us. When his stocks are opened, each man, woman and child who purchases from him is liable to be made to pay the second time for the hat, boots, shoes, coffee, sugar, calico, .etc., they may have bought, because of the secret unregistered contract which is .in the possession of the Boston, New York or Philadelphia merchants, and the rule may go back and secure the manufacturer or producer, however remote from the retail dealer.
That this was a sale to Cooper as a merchant, I have not the slightest doubt, from the facts. It was kept on sale in a store where Cooper kept other pianos. Cooper being a dealer in such things, we may legitimately conclude he made the fact known at the .time of his purchase, that he might get the benefit of the usual reduction to the trade. The long delay to make any claim of Mrs. McCombs, materially strengthens the presumption. If it had been a sale for private use, the statement as to the keeping in a store for sale would have been qualified to that effect. The defendants in error admitting that it was so kept without more, thereby in substance agree that it was sold to Cooper to put on sale. As they give no date of their acquisition of such knowledge, we must presume they knew from the beginning. They voluntarily trusted Cooper and enabled him to impose upon Mrs. McCombs, their conduct has brought about the loss and they should bear it.
The cases allowing the validity of secret conditional sales have gone to the utmost permissible extent, to *93say tbe least. ' Their comprehension should be contracted rather than enlarged. Their origin was of a desire to meet hard cases.